Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
1.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.	Claim 1-3, 5-8 is/are rejected under 35 U.S.C. 103 as being anticipated by KIM (Pub. No.:  US 2015/0332743 A1) in view of Muralimanohar et al (Pub. No.:  US 2014/0208156).

3.	Regarding independent claim 1, KIM teaches a memory sub-system (Fig. 9, Fig. 10), comprising: a plurality bank groups (Fig. 1 as an example), wherein each bank group (Fig. 1 as an example) comprises a plurality of memory banks (Fig. 1, BANK0, BANK1 as an example); a plurality of row buffers (Fig. 1, PB0-PB3 as an example), wherein two or more row buffers (Fig. 1, PB0-PB3 as an example) of the plurality of row buffers (Fig. 1, PB0-PB3 as an example) are associated (see Fig. 1) with each bank group (Fig. 1 as an example); a processing logic (Fig. 1, #11 for example) communicatively coupled (see Fig. 1) to the plurality of bank groups (Fig. 1 as an example) and the plurality of row buffers (Fig. 1, PB0-PB3 as an example), the processing logic (Fig. 1, #11 for example) to perform operations comprising: receiving, from a host (Fig. 10, host), a command identifying (Fig. 1, paragraph [0028], [0039]) a row buffer (Fig. 1, PB0-PB3 as an example) of the plurality of row buffers (Fig. 1, PB0-PB3 as an example); and perform a memory access operation (Fig. 1, paragraph [0028], [0039]) using the row buffer (Fig. 1, PB0-PB3 as an example).  
KIM is silent with respect to a plurality bank groups two or more row buffers of the plurality of row buffers are shared between two or more memory banks of a bank group
Muralimanohar et al teaches a plurality bank groups (see Fig. 6, #402f contain multiple banks #602) two or more row buffers of the plurality of row buffers (Fig. 6, #612) are shared (see Fig. 6, where multiple banks shared one row buffer) between two or more memory banks (Fig. 6, #602 banks in multiple #402f) of a bank group (see Fig. 6, multiple #402f).
It would have been obvious to one of ordinary skill in the art at the time of the invention to apply the teachings of Muralimanohar et al to the teaching of KIM such that more bank groups would store more data.
4. 	Regarding claim 2, KIM teaches all limitation shown above.
KIM is silent with respect to the plurality bank groups is a dynamic random access memory (DRAM) device.  
Muralimanohar et al teaches the plurality bank groups (Fig. 6) is a dynamic random access memory (DRAM) device (Fig. 4, paragraph [0007]).
It would have been obvious to one of ordinary skill in the art at the time of the invention to apply the teachings of Muralimanohar et al to the teaching of KIM such that more bank groups would store more data.

5. 	Regarding claim 3, KIM teaches a first row buffer of the plurality of row buffers (Fig. 1, PB0-PB1 as an example) and a second row buffer of the plurality of row buffers (Fig. 1, PB0-PB3 as an example) are exclusively associated with a first bank group (Fig. 1, as an example) of the plurality of bank groups (Fig. 1 as an example). 
KIM is silent with respect to a plurality bank groups
Muralimanohar et al teaches a plurality bank groups (see Fig. 6)
It would have been obvious to one of ordinary skill in the art at the time of the invention to apply the teachings of Muralimanohar et al to the teaching of KIM such that more bank groups would store more data.
 
6. 	Regarding claim 4, KIM teaches a first row buffer (Fig. 1, PB0 as an example) of the plurality of row buffers (Fig. 1, PB0-PB3 as an example) and a second row buffer (Fig. 1, PB1 as an example) of the plurality of row buffers (Fig. 1, PB0-PB3 as an example) are exclusively associated with a first memory bank (Fig. 1, BANK0) of the plurality of memory banks (Fig. 1, BANK0, BANK1 as an example) associated with the first bank group (Fig. 1 as an example).  
7. 	Regarding claim 5, KIM teaches all limitation shown above.
KIM is silent with respect to the command is an activate command further specifying a row of a certain memory bank, and wherein performing the memory access operation comprises: copying data from the row to the row buffer. Docket No. 34300.461 (L041) Client Matter No. 2020-0689.00/US28  
Muralimanohar et al teaches the command is an activate command further specifying a row of a certain memory bank, and wherein performing the memory access operation comprises: copying data from the row to the row buffer (see paragraph [0055], lines 6-14). Docket No. 34300.461 (L041) Client Matter No. 2020-0689.00/US28  
It would have been obvious to one of ordinary skill in the art at the time of the invention to apply the teachings of Muralimanohar et al to the teaching of KIM such that more bank groups would store more data.

8. 	Regarding claim 6, KIM teaches all limitation shown above.
KIM is silent with respect to the command is a read command further specifying a column address, and wherein performing the memory access operation comprises: reading data from a location of the row buffer, wherein the location is identified by the column address.  
Muralimanohar et al teaches the command is a read command further specifying a column address, and wherein performing the memory access operation comprises: reading data from a location of the row buffer, wherein the location is identified by the column address (Fig. 5, paragraph [0055]).
 It would have been obvious to one of ordinary skill in the art at the time of the invention to apply the teachings of Muralimanohar et al to the teaching of KIM such that more bank groups would store more data.
 

9. 	Regarding claim 7, KIM teaches all limitation shown above.
Kim is silent with respect to the command is a write command further specifying a column address and a data item, and wherein performing the memory access operation comprises: writing the data item to a location of the row buffer, wherein the location is identified by the column address.
Muralimanohar et al teaches the command is a write command further specifying a column address and a data item, and wherein performing the memory access operation comprises: writing the data item to a location of the row buffer, wherein the location is identified by the column address (Fig. 1, paragraph [0046]-[0047], [0055]).
It would have been obvious to one of ordinary skill in the art at the time of the invention to apply the teachings of Muralimanohar et al to the teaching of KIM such that more bank groups would store more data.


10. 	Regarding claim 8, Kim teaches all limitation shown above.
KIM is silent with respect to the command is a precharge command further specifying the row buffer, and wherein performing the memory access operation comprises: copying data from the row buffer to a row associated with the row buffer.  
Muralimanohar et al teaches the command is a precharge command further specifying the row buffer, and wherein performing the memory access operation comprises: copying data from the row buffer to a row associated with the row buffer (paragraph [0055], [0125]).  
It would have been obvious to one of ordinary skill in the art at the time of the invention to apply the teachings of Muralimanohar et al to the teaching of KIM such that more bank groups would store more data.

Allowable Subject Matter
11.	Claims 9-20 allowed.
12.	With respect to independent claims 9, there is no teaching, suggestion, or motivation for combination in the prior art to identify, among the plurality of row buffers, a row buffer associated with the row by row buffer assignment metadata, wherein the row buffer assignment metadata comprises, for each row buffer of the plurality of row buffers, a corresponding tag identifying a row that is temporarily associated with the row buffer; and perform a memory access operation using the row buffer.
13.	With respect to dependent claims 10-16, since these claims are depending on claim 9, therefore claims 10-16 are allowable subject matter. 
14.	With respect to independent claims 17, there is no teaching, suggestion, or motivation for combination in the prior art to  identify, among a set of row buffers associated with the memory bank, a row buffer associated with the row by row buffer assignment metadata, wherein the row buffer assignment metadata comprises, for each row buffer of the plurality of row buffers, a corresponding tag identifying a row that is temporarily associated with the row buffer; and perform a memory access operation using the row buffer.
15.	With respect to dependent claims 18-20, since these claims are depending on claim 17, therefore claims 18-20 are allowable subject matter. 

Respond to the amendment
16.	Applicant’s argument filed on 10/04/2021 with respect to claims 1-20 have been fully considered but they are not persuasive.
The applicant argues the phrases “row buffer” and “page buffer” have clearly different meaning.  The office respectfully disagree. The row buffers of the current application are connected to the columns (see Fig. 2A, #270) and directly connected to column decoder (Fig. 3A, #270 and #310), therefore, the row buffer of the current application is equivalent to the row buffer of Muralimanohar et al (Pub. No.:  US 2014/0208156) in Fig. 6. 
Second the term “block”, “bank”, “array”, and “plane” are very broad and general terms, they all means a group of memory cells group together either logically or physically.  There is no fixed and clear definition, limitation, or boundary about these three terms. The examiner would give a broadest and reasonable interpretation on these terms, which is “a certain number of memory cells group together either logically or physically”.  The application claims multiple bank groups, and each bank group comprises multiple banks.  In Muralimanohar et al Fig. 6, there is a plurality memory (bank group), each memory comprises a plurality banks, the structure of Fig. 6 fully teaches the logic of claim 1 on bank groups and banks structure. 
Based on above reason the office believe KIM in view of Muralimanohar et al fully teaches the current application.
Conclusion
17.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, KIM et al (Pub. No.:  US 2013/0336079), HANSSN et al (Pub. No.:  US 2016/0034406).
		KIM et al (Pub. No.:  US 2013/0336079) and HANSSN et al (Pub. No.:  US 2016/0034406) shows the row buffers.
25.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Han Yang whose telephone is (571) 270-3048.  The examiner can normally be reached on Monday-Friday 8am-5pm with alternate Friday off.
26.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on 571-272-1869 The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





HY
05/25/2022

/Han Yang/
Primary Examiner, Art Unit 2824